DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing a single crystal substrate comprised of Si, SiC, diamond, or sapphire, or quartz, which has a plurality of grooves, does not reasonably provide enablement for a method of forming a plurality of grooves on any and all types of single crystal substrates in the claimed manner.  The specification does not enable any person make the invention commensurate in scope with these claims. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The invention disclosed in the instant application and recited in independent claim 10 relates to a method for producing a single crystal substrate having a plurality of grooves in a first crystal face which forms an angle of more than 70.6° with respect to the first crystal face and extends in a <110> direction.  The plurality of grooves are formed by forming a first mask (110) on a portion of the surface of a single crystal base material as claim 10 merely recites the step of “preparing a single crystal base material” and a step of “etching the single crystal base material, thereby forming the groove in a region facing the first mask in the surface of the single crystal base material.”  In this case the recitation of a “single crystal base material” necessarily encompasses single crystals other than Si, SiC, diamond, sapphire, and quartz which do not possess a cubic crystal structure.  Examples include Ti, Hf, Co, and Rh which possess hexagonal close-packed crystal structures.  There also are single crystals of materials such as dolomite or cinnabar which possess a trigonal crystal structure and calcite or beryl which also possess a hexagonal crystal structure.  Each of these materials may be broadly considered as a “single crystal base material” as claimed.  However, the specification as originally filed does not teach, disclose, or reasonably suggest how to perform a step of etching these single crystals claim 10 is not fully enabled as undue experimentation would be required in order to determine how to perform any kind of etching step on any and all possible types of single crystal base materials underneath a first mask in order to form a plurality of grooves which form an angle of more than 70.6° and extend in a <110> crystal direction.  Dependent claim 11 is similarly rejected due to its dependence on claim 10. 

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 10 recites, inter alia, a “step of etching the single crystal base material, thereby forming the groove in a region facing the first mask in the surface of the single crystal base material.”  However, since the surface of the single crystal base material is covered by the first mask it is unclear how the single crystal base material can be etched underneath the first mask when it is actually covered and, hence, is protected by the first mask.  Moreover, etching is typically understood in the art as occurring via exposure to a liquid, a reactive gas, and/or by collision with accelerated particles.  In each of these cases, direct contact between the etchant and the surface is required.  If the surface is protected by a mask, it is unclear how etching can proceed.  Furthermore, in ¶¶[0105]-[0113] of the specification the “etching” process is described as occurring via sublimation of Si atoms present underneath the first mask (110) in Fig. 8.  There is no teaching or suggestion how the portion of a substrate (100) located underneath the first mask (110) is etched by any means other than sublimation of Si atoms by heating under a reduced pressure atmosphere.  Accordingly, for examination purposes the “etching” process recited in claim 10 is interpreted as occurring via sublimation of atoms in the single crystal base material at elevated temperatures and a reduced pressure.  Dependent claim 11 is similarly rejected due to its dependence on claim 10.  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2002/0124793 to Nakano, et al. (hereinafter “Nakano”). 
It is noted that claim 11 appears to be a product-by-process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact  identity of the claimed product or the prior art product cannot be determined by the Examiner.
Regarding claim 11, Nakano teaches a silicon carbide substrate (see, e.g., the Abstract, Figs. 1-9, and entire reference), characterized by comprising: 
a single crystal substrate produced by the production method according to claim 10 (see, e.g., Fig. 2 and ¶¶[0022]-[0040] which teach that a Si(001) single crystal substrate having a plurality of grooves which extend in a <110> direction may be formed by a photolithography technique in which a mask pattern having a 
a silicon carbide growth layer formed on the single crystal substrate (see, e.g., Fig. 3 and ¶¶[0029]-[0040] which teach that a SiC growth layer is formed on the Si(001) substrate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714